DETAILED ACTION
Response filed on 1/27/2022 has been considered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status
Claims 1-5 and 16 are amended.
Claims 7-15 are canceled.
Claims 1-6 and 16 are pending for examination.
Response to arguments
Re: Claim objection
Regarding objection to claim 3, Applicant argues, (Pg. 6 of applicant’s argument) “In the second "transmit" feature, the configuration information is transmitted to:
user equipment establishing communications with the coordination network equipment and not connected to the coordination network equipment; and user equipment connected to the coordination network equipment. Thus, Applicant respectfully submits that claim 3 is clear.”.
Examiner respectfully disagrees. It is still unclear how to interpret, “user equipment establishing communications with the coordination network equipment and not connected to the coordination network equipment” and, “user equipment connected to the coordination network equipment” at the same time.
Claim objection is not withdrawn.
Regarding objection to claim 6, applicant argues, (Pg. 6 of applicant’s argument) “Claim 6 clearly recites "respectively" in the claimed feature of "beam failures respectively occur in the serving network equipment and coordination network equipment.".
Thus, Applicant respectfully submits that claim 6 is clear.”.
Examiner respectfully disagrees. Examiner does not believe the use of “respectively” has been proper and it made the meaning of the claim unclear.
Claim objection is not withdrawn.
Re: 112(f) interpretation
In view of amendments to the claims, 112(f) interpretation of the claims is withdrawn.
Re: 35 U.S.C. § 112 rejection
In view of amendments to the claims, 112 rejection is withdrawn.
Re: 35 U.S.C. 103 rejection
Applicant’s argument: (Pg. 9 of applicant’s arguments), “Nagaraja appears to disclose configuring "beam recovery resources" to UE but fails to disclose a resource of a request in the beam recovery resources. Nagaraja also fails to disclose "coordination network."”, and, 
“the combination of Luo and Nagaraja fails to disclose a serving network equipment transmitting an ID information, as defined by claim 1.”
Examiner respectfully disagrees. 
As was cited in last office action, Nagaraja teaches about resource for beam recovery request, (Nagaraja: Col. 25, lines 1-3, “Base station beam recovery manager 915 may be an example of aspects of the base station beam recovery manager 1215 described with reference to FIG. 12”; Col.25, lines 31-35, “Base station beam recovery manager 915 may communicate with one or more UEs 115 using one or more active beams, transmit a configuration for beam recovery resources; see also Fig. 9, block 915, Fig. 12, block 1215) ).
Regarding applicant’s comment of Nagaraja’s failing to disclose "coordination network", examiner would like to point out that the last office action used teaching by Luo about coordination network. It is the combination of disclosures by Luo and Nagaraja that teaches the claim elements.
35 U.S.C. 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.













Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0054830 A1), hereinafter “Luo”, supported by provisional applications No. 62/378,137, filed on Aug. 22, 2016, and provisional application No. 62/447,534, filed on Jan. 18, 2017 in view of Nagaraja et al. (US 10,194,442 B2), hereinafter “Nagaraja”, supported by provisional application No. 62/457,704, filed on Feb. 10, 2017.
Regarding claim 1, Luo teaches an apparatus performing ‘beam failure recovery request’ (Luo: Fig. 48, step 4804), comprising:
‘a memory that stores a plurality: of instructions; processor circuitry that couples to the memory’ (Luo: Fig. 14), and 
‘beam failure recovery request related to coordination network equipment’ (Luo: Fig. 49, step 4904, “COMMUNICATE, VIA THE FIRST LINK, BEAM RECOVERY INFORMATION FOR A SECOND LINK USED BY THE UE TO COMMUNICATE WITH A SECOND TRP”; beam recovery request for a different link in the disclosure implies use of a coordination network equipment in the beam recovery process).
Luo however fails to expressly teach, ‘transmit configuration information to user equipment, the configuration information being used to configure a transmission resource of a beam failure recovery request’.
Nagaraja in the same field of endeavor teaches, ‘configure a transmission resource’, (Nagaraja, Col.25, lines 31-35, “Base station beam recovery manager 915 may communicate with one or more UEs 115 using one or more active beams, transmit a configuration for beam recovery resources; see also Fig. 9, block 915, Fig. 12, block 1215). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Nagaraja with that of Luo to recover from beam failure by use of specific resources for beam failure recovery request, where one link may be the serving TRP and the lost link, i.e. link in which beam failure occurred is the link with the coordination network equipment, as per the claim.
A person of ordinary skill before the effective filing date of the claimed invention would be motivated to combine the teachings of Nagaraja with that of Luo so that resources could be used for mapping between beams and resources as disclosed by Nagaraja, “In some cases, uplink resource manager 1030 may identify a mapping between the beam recovery resources and the set of downlink beams based on the one or more reference signals, where the configuration includes an indication of the mapping” (Col. 26, lines 41-45).
	Luo teaches about beam identifier, “if an active link for a device is lost ( e.g., blocked), another link may carry the beam switching information (e.g., beam identifier) to enable the device to switch to another link” (Luo: [0197]), though does not expressly teach ‘wherein a serving network equipment transmits at least one of:
cell ID information of the coordination network equipment;
internal ID information of a coordination set of the coordination network equipment;
global ID information of the coord1nat1on network equipment;
beam pair link ID information of the coordination network equipment; and
other related ID information of the coordination network equipment to the user equipment’.
Nagaraja in the same field of endeavor also teaches beam identification through the disclosure, “the beam recovery message comprises an indication of the identity of the downlink beam” (Nagaraja: Col. 4, lines 16-18). 
A person of ordinary skill before the effective filing date of the claimed invention, may combine above disclosures with other possible alternates to come up with the claim, ‘wherein, the response information comprises at least one of cell ID information of the coordination network equipment where a beam failure event occurs, internal ID information of a coordination set of the coordination network equipment, global ID information of the coordination network equipment, beam pair link ID information of the coordination network equipment, and other related ID information of the coordination network equipment’, so that a unique identification is available for the beam for which recovery is being attempted. 

Regarding claim 2, combination of Luo and Nagaraja teaches, the apparatus according to claim 1 (discussed above).
Luo however does not expressly teach but Nagaraja teaches, ‘processor circuitry is further configured to transmit the configuration information via a system information block or remaining minimum system information of the coordination network equipment to the user equipment’ (Nagaraja: In some cases, base station 105-b may transmit the configuration as part of RRC signaling. Additionally or alternatively, the configuration may be transmitted using a system information broadcast”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Nagaraja with that of Luo to make use of configuration transmission through an alternate other than RRC signaling as discussed above or additional to RRC signaling for better successful reception of configuration signal.

Regarding claim 3, combination of Luo and Nagaraja teaches, the apparatus according to claim 2 (discussed above), ‘wherein the processor circuitry is further configured to transmit the configuration information via the system information block or the remaining minimum system information of the coordination network equipment to user equipment’ (discussed above in claim 2).
Though combination of Luo and Nagaraja does not expressly teach, ‘establishing communications with the coordination network equipment and not connected to the coordination network equipment, or transmits the configuration information via the system information block or the remaining minimum system information of the coordination network equipment to user equipment establishing communications with the coordination network equipment and not connected to the coordination network equipment and user equipment connected to the coordination network equipment’, to a person of ordinary skill in the art, the disclosure in Luo regarding beam switching may be considered a scenario of ‘establishing communications with the coordination network equipment and not connected to the coordination network equipment’, and Beam recovery may be considered a scenario when the user equipment is ‘connected to the coordination network equipment’, but lost the connection. Luo teaches both the above operations supported, as disclosed, “beam switching procedures for multiple links, beam recovery procedures for multiple links” ([0099], lines 8-10)).

Regarding claim 4, combination of Luo and Nagaraja teaches, the apparatus according to claim 1 (discussed above), 
Luo does not expressly teach but Nagaraja teaches, ‘wherein the processor circuitry is further configured to transmit the configuration information via signaling of a radio resource control layer of serving network equipment to the user equipment’ (Nagaraja: Fig. 17, block 1710, “Transmit, as part of RRC signaling or a system information broadcast, a configuration for beam recovery resources”; Col. 4, lines 27-29, “The apparatus may include means for communicating with one or more UEs using one or more active beams, means for transmitting a configuration for beam recovery resources”; disclosure supporting means imply the function of the second configuring unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Nagaraja with that of Luo to make use of RRC layer signaling for transmission of configuration information to user equipments, so that user equipments could transmit beam recovery request based on the configuration received through RRC signaling.

Regarding claim 5, combination of Luo and Nagaraja teaches, the apparatus according to claim 4 (discussed above). 
Luo teaches, ‘wherein the processor circuitry is further configured to transmit the configuration information via the signaling of the radio resource control layer of the serving network equipment to user equipment connected to the serving network equipment’ (Luo: [0417], “At block 4902 of FIG. 49, an apparatus ( e.g., a TRP) establishes a first link between a first transmit receive point (TRP) and a user equipment (UE)”; [0418] “At block 4904, the apparatus communicates, via the first link, beam recovery information for a second link used by the UE to communicate with a second TRP”; transmission through Radio Resource Control layer is discussed in claim 4).

Regarding claim 6, combination of Luo and Nagaraja teaches, the apparatus according to claim 5 (discussed above). 
Nagaraja teaches, ‘wherein, the configuration information comprises transmission resource configuration of the beam failure recovery request when beam failures Nagaraja: Fig. 17, block 1710, “Transmit, as part of RRC signaling or a system information broadcast, a configuration for beam recovery resources”) and 
Luo teaches configuration information comprises transmission resource configuration of the beam failure recovery request when beam failures occur in ‘coordination network equipment of the user equipment connected to the serving network equipment’ (implied by disclosure in Luo: Fig. 19, block 1904, “allocate at least one resource for at least one of the first wireless communication link or the second wireless communication link, wherein the allocation is based on the determined interaction”).

Claim 16 is for a communications system, comprising network equipment and user equipment. Luo teaches the communication system with network equipment and a user equipment (Luo: Fig. 1 discloses a system with TRPs and user equipment).
Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.

Conclusion





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462          

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462